                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                        NORTHERN DIVISION

MONTRELL HILLARD                                                           PLAINTIFF

v.                    CASE NO. 3:19-CV-00209 BSM-BD

BECKY HITTS, et al.                                                     DEFENDANTS


                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 20th day of December 2019.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
